Citation Nr: 1145796	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-35 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for Osgood-Schattler's disease in the right knee. 

2.  Entitlement to service connection for degenerative arthritis in the right knee. 

3.  Entitlement to service connection for degenerative arthritis in the left knee. 

4.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

5.  Entitlement to a compensable evaluation for left ear hearing loss. 

6.  Entitlement to an increased initial rating for PTSD, evaluated as 50 percent disabling prior to April 15, 2011, and as 70 percent disabling therefrom. 

7.  Entitlement to a total disability rating due to individual unemployability (TDIU). 

REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1967 to May 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2007 and a June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  In the December 2007 rating decision, the RO reopened the previously denied claim for entitlement to service connection for Osgood-Schattler's disease in the right knee, but comfirmed and continued to deny the benefits sought on the merits.  In that rating decision, the RO also denied entitlement to service connection for a left knee disorder and obstructive sleep apnea, and entitlement to a compensable evaluation for left ear hearing loss.  

As discussed below, the Board declines to reopen the previously denied claim for entitlement to service connection for Osgood-Schattler's disease in the right knee because no new and material evidence has been received.  Although the additional medical evidence shows that the Veteran now has degenerative arthritis in his right knee, the medical evidence rules out a link between that diagnosis and the Veteran's history of Osgood-Schattler's disease.  As such, in accordance with the Veteran's original July 2006 claim for service connection for bilateral knee condition (and as essentially adjudicated by the RO), the Board will address the claim for degenerative arthritis in the right knee on its own merits.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (It is the diagnosis of a condition that determines whether a claim is a new claim or a claim to reopen a previously denied claim.)

In the June 2009 rating decision, the RO granted entitlement to service connection for PTSD and assigned a 50 percent evaluation, effective from September 19, 2005.  Thereafter, in a July 2009 statement, the Veteran requested to "continue the claim...and to request an increased evaluation" for PTSD.  The RO construed that communication as a notice of disagreement and a statement of the case was issued in March 2010.  The Veteran perfected his appeal with the submission of a VA Form 9 later that month.  Based on this history, then, the PTSD claim involves an initial rating, and thus the issue is so designated on the title page of this decision.  

By the way of an August 2011 rating decision, the RO increased the assigned rating to 70 percent for PTSD, effective from April 15, 2011.  

The record shows that the Veteran indicated his desire for a videoconference hearing before a member of the Board.  Specifically, he was scheduled for a hearing in October 2011, but he failed to appear.  Accordingly, the request for a Board hearing at the RO is deemed withdrawn and the Board will continue with the appeal.  See 38 C.F.R. § 20.704 (2011).

A claim for a total disability rating based on TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, the record shows that the Veteran asserted that he is no longer able to work because of symptomatology associated with his PTSD disability.  Since the record now raises a question of whether the Veteran is unemployable due his service-connected PTSD, a claim for TDIU is properly before the Board.  See Id.

The issues of entitlement to service connection for obstructive sleep apnea and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed June 1969 rating decision, the RO denied a claim for entitlement to service connection for Osgood-Schattler's disease in the right knee, finding that the disorder existed prior to service but it was not aggravated by his period of service. 

2.  Since June 1969, none of the additional evidence received relates to an unestablished fact that is necessary to substantiate the claim of service connection for Osgood-Schattler's disease in the right knee; VA has not received evidence that tends to show Osgood-Schattler's disease in the right knee was incurred in service or was aggravated by his period of service.

3.  The preponderance of the competent evidence is against a finding that the Veteran's current right knee disorder (degenerative arthritis, status post total knee replacement) is etiologically related to his period of service.  

4.  The preponderance of the competent evidence is against a finding that the Veteran's current left knee disorder (degenerative arthritis, status post total knee replacement) is etiologically related to his period of service.  

5.  The evidence shows no worse than Level I hearing for the right ear (non-service connected disorder) and Level II hearing for the left ear during the period under consideration. 

6.   Prior to October 18, 2007, the Veteran's PTSD causes no more than occupational and social impairment with reduced reliability and productivity, or difficulty in establishing and maintaining effective work relationships.  

7.  From October 18, 2007, the record shows a PTSD disability manifested by occupational and social impairment, with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, or shown an inability to establish and maintain effective relationships; the evidence does not show total occupational and social impairment.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim for entitlement to service connection for Osgood-Schlatter's disease of the right knee.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The criteria for service connection for a right knee disorder manifested by degenerative arthritis have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).

3.  The criteria for service connection for a left knee disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

4.  The criteria for a compensable disability rating for left ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.383, 3.385, 4.85, 4.86, Diagnostic Code 6100 (2011).

5.  Prior to October 18, 2007, the criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).

6.  From October 18, 2007, the criteria for a 70 percent evaluation, and no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9433 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Specific to requests to reopen a previously denied claim, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that nothing in the Act shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

Concerning the new and material evidence claim decided in the decision below, VA provided the Veteran with notice as required by Kent in a pre-adjudication letter, dated in October 2006.  The letter informed the Veteran that he needed to show new and material evidence to reopen his previously denied claim for service connection for Osgood-Schattler's disease in the right knee.  The basis for the prior final denial was noted, and the Veteran was informed of the need to submit evidence related to the element of the claim that had been lacking at the time of the last final decision.  VA also informed the Veteran of rating criteria and effective date provisions that are pertinent to the appellant's claim regarding an increased rating.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the other claims on appeal, the October 2006 letter provided complete notice with respect to the left and right knees, as well as addressing the claim for an increased rating for hearing loss.  As noted previously, the PTSD claim stems from the initial grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA with respect to that issue.  

In addition to its duty to notify, or inform, the Veteran with regard to his claims, VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Further, VA provided the Veteran with audiologic examinations in October 2006, December 2008 and April 2010, and provided him with VA psychiatric examinations in 2008, January 2010 and June 2011.  The Veteran was also provided with a VA bone examination in July 2009 in conjunction with his petition to reopen his previously denied claim and his bilateral knee claims.  The VA examination reports are adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Petition to Reopen a Previously Denied Claim

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection is available for a preexisting condition provided it was aggravated during service beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service.  In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Under VA law, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

VA's Office of General Counsel has issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.

The Veteran's claim for entitlement to service connection for Osgood-Schattler's disease in the right knee disorder was previously denied in a June 1969 rating decision.  At that time, the RO found that the Veteran's Osgood-Schattler's disease in the right knee existed prior to service and was not aggravated by his period of service. 

The evidence of record at the time of the June 1969 rating decision contained the Veteran's service treatment records.  Such records show that upon his entrance into service, the Veteran reported a medical history of swollen painful joints and knee problems.  See the September 1967 report of medical history.  Subsequent service treatment records show complaints of right knee problems shortly after entrance into service, and a November 1967 record reflects a diagnosis of Osgood-Schattler's disease and a recommendation for restricted training.  A February 1968 x-ray report shows that the Veteran complained of pain, but the x-ray findings were negative for any abnormalities.  On the report of a May 1969 examination prior to separation, the Veteran's lower extremities were evaluated as abnormal and a diagnosis of Osgood-Schattler's disease with a permanent profile of L-3 was provided.  On the associated report of medical history, the Veteran continued to report a history of painful knees. 

The RO denied the Veteran's claim for service connection in June 1969, because it determined that the Osgood-Schattler's disease in the right knee existed prior to service and was not aggravated by his period of service.

Since June 1969, additional private treatment records have been added to the record.  The additional records show that the Veteran has degenerative arthritis in his right knee, which led to a total right knee replacement.  See private treatment records starting in January 2001.  None of the additional private treatment records show that the Veteran's degenertive arthritis in his right knee signified a worsening of the Osgood-Schattler's disease shown in service. 

The record also now contains a July 2009 VA examination report, in which the VA examiner recorded the Veteran's pertinent medical history.  The examiner noted Osgood-Schattler's disease of the right leg that was treated in service.  The examiner further noted that the Veteran was asymptomatic upon his entrance into service and he began to have difficulties during his basic training.  The Veteran was placed in modified basic training classes.  The Veteran later developed arthritis in his knees and underwent bilateral total knee replacements.  

The VA examiner opined that the Veteran's pre-existing Osgood-Schattler's disease would not have been a contributing factor for developing advanced arthritis in the knees and resulting in bilateral knee replacement.  The VA examiner noted that Osgood-Schattler's disease is usually seen in adolescence, particularly boys, where there is ischemia to the tibial tuberosity, and treatment for the disorder usually involves splinting.  The disorder usually reverts to itself or responds to splinting.  The examiner concluded that since the Veteran's Osgood-Schattler's disease was asymptomatic upon his entrance into service, it is less likely than not that it is related to service. As the opinion was reached following an examination of the Veteran and a review of the claims file, and as it was accompanied by supporting rationale, it is deemed highly probative.  Moreover, no other medical evidence of record refutes the findings of the July 2009 VA examiner.

The July 2009 VA medical opinion weighs against the appellant's claim that his Veteran's Osgood-Schlattler's disease was incurred during service or was aggravated by his period of service, ultimately leading to his current diagnosis of degenerative arthritis.  The VA examiner concluded that the Veteran's Osgood-Schattler's disease pre-existed his period of service and it was not incurred during his period of service.  Further, the VA examiner clearly ruled out a link between the Veteran's pre-existing Osgood-Schattler's disease and his current diagnosis of degenerative arthritis, status post total right knee replacement.  As the examiner found that the current manifestations relating to the Veteran's right knee are not connected to the Osgood Schlatter's disease shown in service, his opinion tends to preclude a finding that the pre-existing Osgood Schlatter's disease was aggravated by service.  Thus, the VA examiner's medical statement cannot be said to raise a possibility of substantiating the Appellant's claim.

The Board has also considered the Veteran's statements that have been added to the record.  He contends that his current diagnosed disorder in his right knee is related to service.  He reports that he has experienced knee problems prior to his period of service and that his service aggravated the condition.  Essentially, his statements are duplicative of previous arguments raised or implied at the time of the last final denial and thus such evidence does not raise a reasonable possibility of substantiating the claim.  The Veteran is competent to describe his symptoms and state when they began, but as a lay person, he is not competent to render a medical diagnosis or an opinion concerning medical causation that extend beyond the realm of lay observation.  Therefore, his statements regarding the etiology of Osgood Schlatter's disease are neither new, nor material.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Again, the additional private treatment records show a current diagnosis of degenerative arthritis in right knee, status post total right knee replacement.  None that evidence, however, relates to the unestablished fact necessary to substantiate the claim - whether the Veteran's Osgood-Shatter's disease in the right knee was incurred during service or was aggravated by his period of service.  While the additional evidence does show a current diagnosis of degenerative arthritis in the right knee, that diagnosis has not been associated with the Veteran's history of Osgood-Schlatter's disease in the right knee.  Rather, the VA examiner's medical statement clearly rules out a nexus between the Veteran's pre-existing disorder and his current right knee disorder. 

As a whole, the evidence received since the RO's final June 1969 rating decision, when viewed either alone or in light of all of the evidence of record, is not new and material.  Therefore, the June 1969 rating decision remains final and the appeal is denied.  To reopen his claim, the Veteran needs to submit medical evidence showing that his Osgood-Schattler's disease in the right knee was incurred in, or had its onset during, his period of military service, or that the preexisting Osgood-Schattler's disease in the right knee was permanently aggravated therein. 

In conclusion, new and material evidence has not been received and the claim for service connection may not be reopened.  See 38 C.F.R. § 3.156(a).

3.  Service Connection 

The Veteran seeks entitlement to service connection for a bilateral knee disorder, currently identified as degenerative arthritis, status post total bilateral knee replacement.  He asserts that his current bilateral knee disorder was incurred during his period of service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498  (1997). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In the present case, the service treatment records show that the Veteran  complained of a history of knee problems prior to his enlistment, but his lower extremities were evaluated as normal on his entrance examination.  See the reports of a September 1967 examination and associated medical history.  Shortly after his entrance, the Veteran began complaining of right knee problems and a diagnosis of Osgood-Schattler's disease was provided.  The Veteran was placed on a modified training program.  A February 1968 x-ray report was normal.  Next, in February 1969, the Veteran sought treatment for abrasions on his left knee, but no functional abnormalities were recorded.   On the report of a May 1969 examination prior to separation, the lower extremities were evaluated as abnormal and a diagnosis of Osgood-Schattler's disease with a permanent profile of L-3.  On the associated report of medical history, the Veteran continued to report a history of painful knees. 

As noted above previously, the Veteran has failed to submit additional evidence that shows his Osgood-Schlatter's disease was first incurred in service or it was aggravated by his period of service.  The immediate issue for consideration involves a different claim, that of entitlement to service connection for degenerative joint disease.  Based on the above, the service treatment records do not reflect any diagnoses referable to the knees other than Osgood-Schlatter's disease.  

Following discharge from active duty, the Veteran underwent a VA examination in January 1974.  While the examination addressed bronchitis, the Veteran raised no other complaints at that time.  

The first post-service medical evidence of any knee problems is seen in 2001, where a private clinical record shows that the Veteran sought treatment for right knee pain.  A January 2001 private x-ray report revealed evidence of degenerative joint disease and medial meniscus tear in the right knee.  In January 2006, the Veteran underwent total bilateral knee replacement.  He recovered well and ambulated with relief of his knee symptomatology.  None of these private treatment records indicates that the Veteran's degenerative arthritis in his knees was first incurred during his period of service or is otherwise related to his period of service. 

As discussed above, the Veteran was afforded a VA bone examination in July 2009.  In that examination report, the examiner clearly ruled out a link between the Veteran's pre-existing Osgood-Schattler's disease and his current diagnosis of degenerative arthritis, status post total right knee replacement. 

In this case, the evidence of record does not show that the Veteran had a chronic bilateral knee disorder (other than Osgood-Schattler's disease) in service, at separation, or for 30 years after he separated from his period of active service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  The remaining question on appeal is whether the Veteran's current diagnosed disorder is otherwise related to his service.  Here, the Board finds that the preponderance of the medical evidence is against such a finding.

The VA examiner in July 2009 concluded that the Veteran's currently diagnosed bilateral knee disorder was not related to his pre-existing Osgood-Schattler's disease and suggested it was also not related to his period of service.  There is no contrary medical opinion of record.  
 
The Board acknowledges that it must consider the Veteran's lay statements that he has experienced increased knee problems since his period of service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In ascertaining the competency and probative value of lay evidence, decisions of the Court have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In this case, the probative value of the Veteran's lay opinion is substantially undermined by the fact that he did not seek treatment for any knee problems until three decades after service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  Moreover, while his Osgood-Schlatter's claim was denied in 1969, he did not again seek service connection for a knee disorder until 2006.  However, he did seek compensation for other disabilities in 1973, 1989, and 2005.  Had he continued to pursue a claim of benefits for knee disorders on those occasions, such action would be much more persuasive in indicating the he was experiencing continuous knee symptomatology.  

For the above reasons, the preponderance of the evidence is against a finding of continuity of knee symptoms dating back to active duty such as to enable a grant of service connection on this basis.  Moreover, the lay evidence here does not otherwise establish a nexus between his current degenerative joint disease of the knees and his active service.  Indeed, he does not have the medical training and credentials to diagnose such a disorder as degenerative changes of the knee, which requires x-ray findings and extends beyond the scope of mere lay observation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Thus, the Veteran's statements as to etiology lack probative value.  Again, the only competent and probative evidence on the question of nexus is the July 2009 VA opinion.  

Based on the foregoing, the preponderance of the evidence is against a finding that the Veteran's current diagnosed bilateral knee disorder was incurred in or otherwise is related to his service.  The evidence of record is not in relative equipoise.  Consequently, the benefit-of-the- doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

4.  Increased Rating 

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

In cases involving a claim for an increased rating, VA's primary focus is upon the current level of disability.  This will include a review of medical and lay evidence of record beginning one year prior to the time Veteran requested an increased rating.  That being said, VA will also review the history of the disability in order to ensure that the decision regarding the current disability rating accounts for all the prior treatment and the severity of the disorder.   Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  

When all the evidence is assembled, VA is responsible for determining whether the record supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the Veteran's claim.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102. 

Left Ear Hearing Loss 

The Veteran claims entitlement to a compensable disability evaluation for his left ear hearing loss.  He asserts that his left ear hearing loss is more severe than is reflected by his noncompensable evaluation.  He additionally reports that he has difficulty understanding conversations with others and needs to turn the volume up on the television because of his hearing impairment in thae left ear.  

The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  The Rating Schedule provides a table for rating purpose (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist), including pure-tone threshold average and speech discrimination (Maryland CNC test). 38 C.F.R. § 4.85(b).

In circumstances where an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing impairment as defined under 38 C.F.R. § 4.86, then Table VIa will be used to determine the Roman numeral designations (I through XI) for hearing impairment based only on pure-tone threshold average.  38 C.F.R. § 4.85(c).  

One exceptional pattern of hearing impairment occurs when the pure-tone thresholds in each of the four frequencies (1K to 4K Hertz) are 55 decibels or greater.  Another occurs where the pure-tone threshold at 1K Hertz is 30 decibels or less, and the threshold at 2K Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).  The Board finds that neither of those exceptions is applicable to the instant claim, and he has not contended otherwise.  As such, Table VIa will not be used to determine the severity of the Veteran's hearing impairment.  

Once the Veteran's hearing impairment is determined by the numeral designations according to Table VI, then Table VII is used to determine the rating assigned by combining the Roman numeral designation for hearing impairment of each ear.  The percentage evaluation is found on Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear with the better hearing and the vertical column appropriate to the numeric designation level for the ear with the poorer hearing.  38 C.F.R. § 4.85(e). 

In situations such as the instant case, where service connection is only in effect for hearing loss in one ear, but not the other ear, to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a Roman Numeral designation for hearing impairment of I, unless the provisions of 38 C.F.R. § 3.383, special considerations for paired organs and extremities, apply.  38 C.F.R. § 4.85(f).  

Under the provisions of 38 C.F.R. § 3.383¸ compensation is payable for the combination of service-connected and non-service connected disabilities, including hearing loss, as if both disabilities were service-connected as long as the non-service connected disability is not the result of the Veteran's own willful misconduct and it meets the criteria for hearing disability as defined under 38 C.F.R. § 3.385. 

Pursuant to VA regulations, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater; or when speech recognitions scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designation assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In determining the appropriate rating for the Veteran's hearing impairment, however, VA must also consider whether an extra- schedular evaluation under 38 C.F.R. § 3.321(b) should be assigned in the case where the disability affect on the Veteran's occupational function and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55.

The record contains three VA audiologic examinations during the rating period on appeal.  In October 2006, the Veteran's pure-tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows: 10, 15, 15, 30, and 30 decibels in the right ear; and 10, 10, 45, 65, and 70 decibels in the left ear.  Pure-tone threshold averages were 23 in the right ear and 48 in the left ear.  The Maryland CNC speech recognition testing revealed speech recognition abilities were 92 percent in the right ear and 76 percent in the left ear.  

Upon VA audiologic examination in December 2008, the Veteran's pure-tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows: 15, 25, 25, 35, and 30 decibels in the right ear; and 20, 25, 50, 70, and 65 decibels in the left ear.  Pure-tone threshold averages were 29 in the right ear and 53 in the left ear.  The Maryland CNC speech recognition testing revealed speech recognition abilities were 98 percent in the right ear and 90 percent in the left ear.  

The Veteran's hearing impairment was most recently evaluated in April 2010.  At the time of that examination, the report reveals pure-tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows: 15, 15, 20, 40, and 25 decibels in the right ear; and 20, 25, 60, 65, and 55 decibels in the left ear.  Pure-tone threshold averages were 25 in the right ear and 51 in the left ear.  The Maryland CNC speech recognition testing revealed speech recognition abilities were 100 percent in the right ear and 84 percent in the left ear.  The Veteran was diagnosed with normal hearing on the right and moderate sensorineural hearing loss on the left.  

The Board finds that, based on the most recent examination, the Veteran does meet the criteria for hearing impairment as defined under 38 C.F.R. § 3.385 on the right, as pure-tone threshold at 3,000 Hertz is 40 decibels.  He does not have an exceptional pattern of hearing impairment in either ear.  See 38 C.F.R. §§ 4.85, 4.86.  As such, the non-service connected right ear will treated as service-connected for rating purposes under 38 C.F.R. §§ 4.85, 4.86, and Table VI will be used to determine the severity of the Veteran's hearing impairment.  Id.  

Applying the 38 C.F.R. § 4.85, Table VI, to the Veteran's audiometric scores, his right ear consistently qualifies as Level I hearing loss, and his left ear findings have been no worse than Level III at any time during the rating period on appeal.

Considering 38 C.F.R. § 4.85, Table VII, the Veteran does not meet the criteria for a compensable evaluation, as the evaluation indicated at the intersection of the column for Roman numeral III for the worst manifestations of the poorer ear, and the column for Roman numeral I for the better ear.  There is no objective evidence that he meets the criteria for a compensable rating.  Although the Veteran has indicated that his hearing is worse than the criteria associated with a noncompensable evaluation, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results. Lendenmann, 3 Vet. App. at 345.  

Based on the above, the Board finds that the Veteran's claim for a compensable evaluation cannot be granted over any portion of the rating period on appeal.
As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

PTSD 

The Veteran seeks an increased initial evaluation for his PTSD, which is rated as 50 percent disabling prior to April 15, 2011, and as 70 percent therefrom.  

The VA rating schedule provides that psychiatric disorders other than eating disorders, including PTSD, are to be evaluated according to a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.

Under that formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board acknowledges that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  The GAF scale score assigned does not determine the disability rating VA assigns.  Rather, it is one of the medical findings that may be employed in that determination and is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  VAOPGCPREC 10-95; Massey v. Brown, 7 Vet. App. 204, 207 (1994).

A GAF score of 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).   A GAF score of 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  See DSM- IV. 

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

As explained below, from October 18, 2007, the evidence of record shows that the signs and symptoms of the Veteran's PTSD more closely approximate the criteria contemplated by a 70 percent disability rating.  Since evidence of record continues to reflect an increase in symptomatology during the period under appeal, staged ratings are warranted as identified below.  See 38 C.F.R. § 4.1.  However, at no point during the rating period on appeal is an evaluation in excess of 70 percent justified.

A review of the claims folder shows that the Veteran was first diagnosed with depression in 2000, and since then his psychiatric disorder (currently diagnosed as PTSD) has been evaluated by VA three times during the entire period under appeal.  In addition, the record contains his VA treatment records and numerous medical statements from his treating private psychologist (Dr. H.) and his VA licensed clinical social worker. 

A December 2005 private medical statement written by Dr. H. reflects a diagnosis of chronic PTSD, severe.  In that report, the Veteran denied having any friends or close relationships for a year or more.  He had been married for 31 years and had three children.  Dr. H. found that the Veteran suffered from PTSD symptoms of depression, anger, anxiety, sleep impairment, social isolation, and employment problems involving working with others.  A GAF score of 42 was assigned.  

A November 2006 VA mental health treatment initial evaluation report reflects a 13 year history of mental health treatment.  The Veteran complained of flashbacks, feelings of anxiety in crowded areas, nightmares, hyperstartle response, sleep impairment, decreased energy, depression, anger issues, and a lack of motivation to return to work since retiring.  Objectively, Mental health the Veteran appeared composed and well-groomed, his behavior was appropriate, and he was fully cooperative during the clinical interview.  His mood was depressed.  There was no evidence of speech or thought abnormalities, and his insight, cognition, and judgment were intact.  He denied any history of delusions or hallucinations.  A GAF score of 50 was assigned. 

The report of a May 2007 Social Security Administration (SSA) psychiatric evaluation report shows that the Veteran's symptoms included anxiety, pervasive loss of interest, sleep impairment, psychomotor agitation, feelings of guilt or worthlessness, difficulty concentrating or thinking, and thoughts of suicide.  Objectively, there were no signs of psychosis and his speech was goal-directed, though there was a reference that a prior examiner had found his speech to be illogical at times.  The Veteran's symptomatology resulted in marked limitations in his capacity for sustaining adequate concentration, pace and persistence, and for social functioning.  

Four private medical statements from Dr. H. dated in 2007 and in 2008 contain similar findings.  One report, dated October 18, 2007, reflects that the Veteran could be a danger to others.  He was irritable and agitated, with poor memory, insight, and judgment.  Further, he showed deficiencies in thought process.  Specifically, flight of ideas was noted.  The remaining statements from Dr. H. show similar symptomatology.  In these reports, Dr. H. found that the Veteran's symptomatology was severe and it rendered him "unemployable."  The Veteran was assigned GAF scores ranging from 39 to 40 during this period. 

On October 22, 2008, the Veteran was afforded a VA psychiatric examination in conjunction with his PTSD claim.  At that time, the claims folder was not available for review and the Veteran underwent another VA psychiatric examination in December 2008 by the same examiner.  Since the claims folder was unavailable during the first VA examination, and given the similarities in the clinical findings in the short period of time lapsing between the examinations, the Board will discuss both examination reports together.  

Collectively, the 2008 VA examination reports show that the Veteran received treatment for his mental health symptomatology.  He had been married for 37 years and had three children.  He described a good relationship with his children, but he and his wife have been experiencing marital difficulties.  The Veteran reported that degree and quality of his social relationships were sporadic and dependent on his mood.  He gave a positive history of violence, where he "gets physical" with his wife and if someone "looks at me at the wrong way, I don't know what will happen."  He also reported that he retired early from his employment as a pipe fitter because of his inability to relate well to others.  

On mental status examination, the Veteran was casually dressed and cooperative with the examiner.  There was evidence of tense psychomotor activity, constricted affect, and anxious and dysphonic mood.  The Veteran was unable to perform serial 7's, but he was oriented to person, place and time.  His thought content included suicidal ideations, homicidal ideations, and obsessions.  He exhibited obsessive and ritualistic behavior related to safety-related checking.  He reported a history of sleep impairment and rare panic attacks.  He also reported having passive and transient suicidal and homicidal thoughts.  The Veteran's impulse control was considered poor.  Memory was evaluated as normal and the Veteran was able to maintain minimum personal hygiene.  A diagnosis of PTSD was confirmed and a GAF scaled score of 50 was assigned.  While first marking "yes" next to the question that asked whether the disability resulted in total occupational and social impairment, the examiner then stated that Veteran's PTSD disability did not prevent him from working.  The examiner concluded that the Veteran's PTSD disability interfered with his ability to be productive and reliable at work.  

In a July 2009 private medical statement, the Veteran reported that he had been arrested the year prior in relation to a family dispute.  (The claims folder contains a copy of a 2008 Court Order that showing that the Veteran was charged with domestic violence against his wife.)  He also reported having a confrontation with his Veteran's service organization representative that required police intervention.  Dr. H. found that the Veteran's PTSD symptomatology was chronic and severe, and concluded that the Veteran could "no longer sustain gainful employment." A GAF scaled score of 39 was assigned.  Four subsequents statements from Dr. H. contain similar findings, except that the assigned of GAF scaled score was reduced to 38.  (These findings were also included in a private medical statement from Dr. H. dated April 15, 2011.) 

In January 2010, the Veteran was afforded another VA psychiatric examination in order to evaluate the severity of his PTSD.  In that examination report, the examiner noted that Veteran felt that his mental health treatment helped him, but he still felt "depressed a lot."  He complained that his symptomatology had worsened since the last examination - he was more depressed, he had lost his libido and interest in activities, and he and his wife have experienced more conflict.  Reportedly, the Veteran continues to have a close relationship with his children, but his relationship with his wife is poor - "my wife and I constantly argue" and he has been physically violent with his wife.  The Veteran stated that he and his wife have a few friends with whom they like to get together with, but he does not like to commit to plans and he does not like to talk during their get-togethers.  He denied any history of suicide attempts.  

Upon mental status examination, the Veteran was casually dressed and he was cooperative and friendly.  His affect was constricted and his mood was anxious and depressed.  He was unable to do serial 7's, but his orientation was intact.  There was no evidence of speech or psychomotor activity abnormalities.  His thought content included suicidal ideations, homicidal ideations, and obsessions.  The Veteran reported a history of visual hallucinations, but denied any persistent hallucinations.  There was no evidence of delusions or memory impairment, and his behavior was appropriate.  He exhibited obsessive and ritualistic behavior related to safety-related checking.  The Veteran reported a history of sleep impairment and a history of panic attacks when he was in crowded areas.  He also reported having passive and transient suicidal and homicidal thoughts.  His impulse control was evaluated as fair and he was considered able to maintain minimum personal hygiene.  The examiner assigned a GAF scaled score of 50.  The VA examiner opined that the Veteran's PTSD symptomatology results in deficiencies in the areas of judgment, thinking, family relations, work and mood. 

The record also contains three medical statements dated in April 2010, October 2010, and May 2011 from the Veteran's treating VA licensed clinical social worker.  These VA medical statements show that the Veteran's PTSD is manifested by irritability, depression, sleep impairment, decreased motivation, anhedonia, and anger outbursts.  His symptomatology has negatively affected his marriage and relationship with his family members.  In the October 2010 letter, it was noted that the Veteran's symptomatology had recently been exacerbated.  He had an altercation with another motorist, but no serious consequences ensued.  The subsequent letter shows that the Veteran has continued to experience exacerbations of his symptomatology, and his medication was increased.  It was also noted that in the past few months, the Veteran had engaged in several verbal altercations with strangers and family members.   

As noted above, the record contains the April 15, 2011 private medical statement from Dr. H. which contains similar medical findings to those recorded in his earlier 2010 letters. 

The Veteran underwent the most recent VA psychiatric examination in June 2011.  At that time, he reported continued marital difficulties and noted that he rarely socialized with their friends.  Mental status examination revealed many similar findings to those recorded in the previous January 2010 VA examination.  However, he reported an increase in panic attacks to two times a week.  He also reported a recent episode of violence where he had been driving, became angry, pulled his car over, and punched another driver.  No police were involved in the incident.   The PTSD diagnosis was confirmed and a GAF scaled score of 49 was assigned.  The examiner opined that the Veteran's PTSD symptomatology resulted in deficiencies in the areas of judgment, thinking, family relations, work and mood.  The examiner believed that the Veteran's PTSD disability would be problematic for him in a work setting, as his symptomatology would interfere with his ability to relate well and be able to work with others.  The examiner also found that the Veteran had poor concentration and problem solving skills, and that he used his anger to deal with conflict and adversity.  Additionally, his depression causes him to lack work-related motivation.  The Veteran's also anxiety causes him to be easily distracted.

Having reviewed the above, the Board finds that the evidence of record shows that the Veteran's psychiatric disability increased as of the date of the VA psychiatric examination on October 18, 2007.  The evidence of record continues to show that a 50 percent disability rating for the period prior to October 18, 2007 remains warranted, and since October 18, 2007, the symptomatology remained essentially consistent with a 70 parent disability rating for the period. 

The record shows that in the period prior to October 18, 2007, the nature and extent of the Veteran's symptomatology best approximates the criteria for a 50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Collectively, the aforementioned medical evidence from that period reflects that the Veteran's PTSD was manifested by anger, irritability, anxiety, flashbacks, sleep impairment, decreased energy, lack of motivation, depressed mood, and difficulty interacting with others at work.  No deficits in speech or communication were shown and there were no reports of suicidal or homicidal ideation in that time frame.  The Veteran was fully oriented and no hygiene problems were noted.  Moreover, although the Veteran had a poor relationship with his wife, he maintained close relationships with his children.  Finally, while a May 2007 SSA report indicated symptoms causing marked limitations as to concentration and social functioning, the objective mental status findings shown during the period in question, as detailed in pertinent part above, are found to be fully contemplated by the criteria for the 50 percent evaluation already in effect.  Overall, the symptoms shown prior to October 18, 2007, are indicative of occupational and social impairment with reduced reliability and productivity.  Thus, the 50 percent rating is the most appropriate evaluation prior to October 18, 2007.  

As of October 18, 2007, the record supports assignment of the next-higher 70 percent evaluation for PTSD.  Indeed, in the private medical record on that date, the Veteran was shown to be a danger to others.  Additionally, his speech was notable for a flight of ideas.  Furthermore, Dr. H. found that the Veteran was "unemployable" due to his PTSD symptoms.  Moreover, subsequent evidence of record clearly demonstrates poor impulse control with episodes of violence, panic attacks, obsessive and ritualistic behavior, and continuous depression affecting the ability to function appropriately and effectively.  These findings indicate that the Veteran's PTSD disability more closely approximate the disability picture described in the rating criteria for a 70 percent disability rating since October 18, 2007.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

While the evidence shows that the Veteran's disability affects his ability to work and maintain relationships with others, the record does not show that the disability results in total occupational and social impairment as required for the 100 percent rating.  While the VA examiners in 2010 and 2011 indicated that employment would be "problematic" for the Veteran, neither examiner
found that the Veteran was totally unable to work.  While such finding was made by Dr. H. in October 2007, on the basis of the Veteran's inability to get along with others, the evidence overall record does reflect that the Veteran can have some social contacts, such as dining with friends.  For this reason, the evidence tends to more greatly support the findings of the VA examiners than of Dr. H. with respect to the question of whether the Veteran is totally unemployable.  Moreover, to the extent that employment is problematic (as opposed to impossible), such is accounted for by the assignment of the 70 percent rating, which signifies occupational impairment with deficiencies in most areas.  Moreover, there is no showing of gross impairment in thought processes and communication, delusions or hallucinations, disorientation to time or place, or any symptoms that would result in total occupational and social impairment.  The record does reflect several altercations and at least one instance of violence, but not to such frequency as to find that he is a persistent danger to himself or others.

In summary, the evidence does not support an evaluation in excess of 50 percent for period prior to October 18, 2007.  Since that date, a 70 percent evaluation, but no higher, is warranted.   The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extraschedular Considerations 

The Board does not find that consideration of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the Veteran's disabilities at any time during the current appeal.  That provision provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the schedular criteria, as shown by evidence reflecting that the disability at issue causes marked interference with employment or has in the past or continues to require frequent periods of hospitalization, thereby rendering impractical the use of the regular schedular standards.  Id. 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disorder are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

Here, the rating criteria reasonably describes the Veteran's disabilities level and symptomatology associated with his disabilities due to hearing loss and PTSD, and it is observed higher evaluations are available for more severe symptoms than currently shown by the evidence.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, the Board concludes that referral for extraschedular consideration for the service-connected disabilities on appeal is not warranted.



ORDER

As new and material evidence has not been received, the petition to reopen a claim for entitlement to service connection for Osgood-Schlatter's disease of the right knee is denied. 

Service connection for a right knee disorder manifested by degenerative joint disease is denied

Service connection for a left knee disorder is denied. 

A compensable disability rating for the Veteran's left ear hearing loss is denied. 

Prior to October 18, 2007, an evaluation in excess of 50 percent for PTSD is denied. 

From October 18, 2007, a 70 percent evaluation for PTSD is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

The Veteran seeks entitlement to service connection for sleep apnea, to include as secondary to his service-connected PTSD, and he seeks entitlement to TDIU.  Based on a review of the evidence, the Board finds that additional development is needed prior to adjudication of the claims. 

With respect to the service connection claim, the Court of Appeals for Veterans Claims (Court) has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Based on a review of the evidence of record, the Board finds that a VA medical examination is needed in conjunction with the Veteran's claim for entitlement to service connection for obstructive sleep apnea as secondary to his service-connected PTSD.

Here, the Veteran asserts that his sleep apnea is caused or aggravated by his service-connected PTSD.  On remand, the Veteran should be scheduled for a VA medical examination specifically for the purpose of determining the likely etiology of the sleep apnea.  The examiner should be instructed to determine if the Veteran's service-connected PTSD has caused or aggravated his sleep apnea.  See 38 U.S.C.A. § 5103A.  

The Veteran has also asserted that he is unable to work due to symptomatology associated with his service-connected PTSD.  See August 2010 VA examination report.  In Rice, the Court held that a claim for a total disability rating based on TDIU is part of an increased rating claim when such a claim is raised by the record.  Id, 22 Vet. App. at 447.  The record reflects that this issue has been raised.  As such, it is properly before the Board.

While the record contains private medical statements from Dr. C.G.H. that indicate his opinion that the Veteran is unemployable because of his PTSD disability, none of those statements contain sufficient rational in support of his conclusion.  See private medical statements dated from December 2005 to May 2011.  Given this, and pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  Since the Veteran is unemployed and his service-connected disability satisfies the percentage requirements set forth in 38 C.F.R. § 4.16(a) since October 18, 2007, the Board finds that VA must obtain a medical opinion to determine whether it is at least as likely as not that his PTSD disability renders him unable to secure or follow a substantially gainful occupation because soliciting such an opinion is necessary to adjudicate this claim.  

In addition, prior to October 18, 2007, the Veteran's percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) (2011).  While it is VA policy to grant a TDIU in all cases where service-connected disability precludes gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b), the Board is prohibited from assigning a TDIU on this basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1  (2001).  Therefore, on remand, the RO/AMC should also consider whether referral to VA's Director of C&P for period prior to October 18, 2007 is warranted.

Prior to any examination, any pertinent, outstanding, medical treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. With the Veteran's assistance, and upon completion of any necessary authorization, obtain any outstanding pertinent VA or private treatment records.

2. Once any available records have been associated with the claims folder, the RO/AMC should schedule the Veteran for a VA examination with the appropriate specialist to determine if his sleep apnea is secondary to his service-connected PTSD.  The Veteran should be properly notified of the examination and of the consequences of his failure to appear.  All studies deemed appropriate should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner for review in conjunction with this examination.  This fact should be so indicated in the examination report. 

Based on a thorough review of the claims file and any examination findings, the examiner is requested to provide a clear, well-supported medical opinion as to whether it is at least as likely as not (or the evidence is at least in approximate balance) that the Veteran's sleep apnea is caused or aggravated by his service-connected PTSD.  The examiner should provide two separate responses, one addressing direct causation and the other addressing aggravation.  

The examiner should note that for VA purposes, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process. 

A full rationale is requested for all opinions expressed by the examiner.  If the examiner is unable to provide a requested opinion, he or she should explain why.

3. Schedule the Veteran for an appropriate VA examination on the issue of unemployability.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his PTSD disability, alone or in concert with his other service-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

4. After completing any additional notification and development deemed warranted, RO/AMC should readjudicate the service connection claim and adjudicate the TDIU claim.  In doing so, the RO/AMC should consider whether referral for an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b), or referral for a TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b) for the period prior to October 18, 2007, is warranted.  If the benefit sought on appeal is not granted, the RO/AMC should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board will take this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655.

						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


